Citation Nr: 0912628	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from January 
11, 1974, to February 21, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a rating decision dated in December 1993 the RO denied 
service connection for residuals of a back injury.  Review of 
the record reveals that STRs were not of record at the time 
of that decision.  In January 2006 relevant STRs were 
received, and the matter was reconsidered in compliance with 
38 C.F.R. § 3.156(c).  In a rating decision dated in July 
2006 the issue of service connection for a back disorder was 
again denied.  The appellant has appealed.

In May 2008 the appellant appeared at the Nashville RO and 
testified by teleconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

In August 2008 the Board remanded the matter for a 
compensation and pension (C&P) examination.  The report of 
that examination, which was duly conducted in September 2008, 
has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The record contains competent medical evidence, including 
Medical Board findings and an opinion from a compensation and 
pension (C&P) examiner, which instructs that a back disorder 
pre-existed the appellant's entry into active duty for 
training and was not aggravated during said training. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during a 
period of active duty for training.  38 U.S.C.A. §§ 101, 106 
(West 2002); 38 C.F.R. § 3.1, 3.6, 3.7, 3.303 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for a back disorder, 
which he says occurred during a period of active duty for 
training.  He avers that he injured his back in a fall (while 
running) during a period of active duty for training.  During 
his May 2008 Board hearing he testified that he was taken to 
a hospital on a military base at the time of the incident, 
and said that he remained there for about three weeks.  He 
insists that he was hospitalized from the time of the 
incident until his discharge in February 1974, which he says 
was a medical discharge.  He also testified that after his 
discharge he underwent back surgery in 1974 at South Georgia 
Medical Center in Valdosta, Georgia.  During an earlier 
(October 2007) RO hearing he testified that he sustained an 
injury to his chest in October 1973 when a cross beam from a 
car fell upon him.  VA treatment records dating from 2005 and 
private treatment records dating from 1978 chronicle 
complaints of and treatment for back pain.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training.  See 38 U.S.C.A. 
§§ 101(24), 106.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 C.F.R. § 3.1(d) (1998).  The term "active military, 
naval, or air service" includes active duty, and "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a); see Biggins v. 
Derwinski, 1 Vet. App. 474, 477-478 (1991).  

The definitional statute 38 U.S.C. § 101(24), makes a 
clear distinction between those who have served on active 
duty and those who have served on active duty for 
training (as well as those who have served on inactive 
duty for training).  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  Active duty for training is defined, in 
pertinent part, as "full-time duty performed by members 
of the National Guard of any State, under 32 U.S.C. 316, 
502, 503, 504, or 505."  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  An "injury" is defined as harm 
resulting from some type of external trauma and 
"disease" is defined as harm resulting from some type 
of internal infection or degenerative process.  
VAOPGCPREC 4-2002.

Unless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary and the 
resources of the VA are not applicable or available.  Laruan 
v. West, 11 Vet. App. 80, 84-86 (1998) en banc.  

Before becoming entitled to status as a claimant for VA 
benefits, an appellant must first demonstrate by a 
preponderance of the evidence (1) that he or she is a 
"veteran," or (2) "veteran" status for the person upon 
whose military service the claim for VA benefits is 
predicated.  Laruan, 11 Vet. App. at  84 (citing Aquilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

As stated before, the appellant says that he injured his back 
during active duty for training.  During his October 2007 RO 
hearing he testified as follows:

I was running and fell on the side of 
the road.  I was running at four 
o'clock in the morning.  And I fell.  
[Person's name] picked me up, that was 
my cousin.  He took me to the hospital.  

Upon query he expounded as follows: 

I did it running.  The sergeant had us 
out there running at four o'clock  in 
the morning.  The hole on the side of 
the road where I fell, [name of 
person], my cousin, picked me up.  When 
I fell I twisted my back.  Well, when 
you fall in a hole and you're running 
and its dark, I mean so dark you can't 
see, how would you - how would you - 
you just turn your back.  And they 
carried me to the hospital, [name of 
person] did.

He added that he was hospitalized on base.  

Service personnel records confirm that the appellant enlisted 
in the National Guard on December 1, 1973, and that he had an 
initial period of active duty for training from January 11, 
1974 to February 21, 1974.  Service treatment records (STRs) 
dated January 18, 1974, document complaints of back pain and 
contain the remarks: "duty change."  STRs dated January 21, 
1974, read as follows:

. . . [patient] c/o [complained of] 
chest pain & passed out last night.  
[Patient] also c/o back pain car fell 
on [patient].  Referred to physical 
therapy

Orthopædic-Physical Therapy records dated January 21-22, 
1974, contain the remarks "hurt back when car fell on him 
Oct 73 - was seen by doctor at that time - to xray."  
Diagnosis was "lumbosacral strain."  A separate treatment 
record dated January 22, 1974, informs as follows:  
"symptomatic irregularly healed fx [fracture] of L4.  Med 
Board dictated."

A medical report dated February 4, 1974, provides as follows:

Military History:  Date of entry onto 
Active duty was 11 Jan 7[4].  All his 
active duty has been here at [name of 
post].  He has no awards or 
decorations.

Chief Complaint:  Pain in the low back 
more severe on the right side.

History of Present Illness:  The 
patient states that one of the cross 
bars on the frame of his car fell on 
the region of his low back in October 
1973.  This required hospitalization 
for one month and ten days because of 
the back pain.  He states that the X-
rays showed a small "break" in the 
spine.  He has had mild symptoms until 
entry onto active duty.  Now he fines 
that the extrenous physical activity 
here at [name of post] has caused 
worsening of his back symptoms.  The 
pain is more severe on the right side 
of the low back and is worsened by 
activity.  There is no clear cut 
radiation.

Physical Examination:  Revealed good 
mobility.  There is a lumbar scoliosis 
to the right.  There is tenderness to 
percussion over the envolved vertebra 
radiography.  . . .

Laboratory and X-Ray Studies:  Reveals 
a irregular compression fracture of L4 
causing a tilt of the upper vertebra to 
the right on the AP view.  He has no 
operations.

Diagnosis:  Irregular healed fracture 
of L4.

Operations:  None.

RECOMMENDATIONS:  Since patient does 
not meet induction standards as 
prescribed by AR 40-501, Chap 2, Para 
2-11b recommend presentation to Medical 
Board for consideration for separation 
UP AR 635-200.  This is an EPTS 
[existed prior to service] condition, 
not service aggravated.

Service personnel records (including a DD-214 and a National 
Guard Separation record) show that the appellant was 
discharged in February 2004 for "failure to meet enlistment 
standards."  

Private treatment records dated in January 1978 inform that 
the appellant "allegedly fell on the job and hurt his 
back."  Private hospital records dated in February 1978 
advise as follows:  

Said he had pain around his rib cage 
and going into his chest.  He was seen 
in the E.R. by the E.R. doctor and 
thought ot [sic] have fracture of a 
transverse process.

HOSPITAL COUSE:  He was admitted to 
neurosurgery ward.  X-rays of the 
lumbar spine revealed bony 6 
configuration at the L-1 transverse 
process which was impossible to tell 
whether this was old or new.  Same 
thing was on the left side at L-2 and 
L-3.  Was also some compression 
deformity of L-4 which they thought 
might be developmental but also could 
not tell whether this was something new 
or not.

While in the hospital patient underwent 
a bone scan which was normal.  . . . He 
is to return to the office and have his 
bone scan repeated in approximately two 
to three more weeks to be sure that if 
any of his fractures or injury is new.

FINAL DIAGNOSIS:  Suspected compression 
fracture of L-4 and transverse process 
fracture of L-1.

A March 1978 report from a private treating physician advises 
that during the aforesaid hospitalization the appellant was 
found to have an old compression fracture of the spine but no 
new fractures.  The physician reported that the appellant was 
treated and discharged home, but returned with complaints of 
vomiting blood, whereupon he was readmitted to the hospital.  
The physician further reported that during his subsequent 
admission the appellant was "up walking around and his 
complaints went from his neck, head, back, feet, toes, just 
went all over his body.  He added that the appellant "would 
have a different complaint at a different spot every time I 
saw him."  He concluded by stating that he could find no 
significant abnormalities and that he discharged the 
appellant home to return to work.

Private medical records dated in February 1979 show treatment 
for back pain and diagnoses of "congenital abnormality of 
the back," "chronic lumbar pain," and "hematuria, by 
history."  These same records document the appellant as 
reporting "that he had to go see the Workman's Compensation 
Doctor since he said that it was a Workman's Compensation 
injury to his back."  

Private treatment records dated in July and August 1985 also 
advise of an on-the-job injury to the back and an active 
Workers' Compensation claim; and of a lumbar fusion surgery 
in July 1985.  Private treatment records dated in November 
1987 advise of yet another on-the-job injury to the back, 
this time in October 1987.  Hospital records document the 
appellant as reporting that he "hurt his back on 10/7/87 
picking up some heavy steel at [name of company]."  These 
records indicate that a back fusion had been done in 1983 
secondary to "another on-the-job related injury."

In August 1993 the appellant was accorded a C&P examination.  
Diagnosis was "(1) status post laminectomy with narrowing of 
disk space L3-L4 (x-ray); (2) chronic low back pain."  No 
medical opinions were proffered.

In December 2008 the appellant was accorded another C&P 
examination.  The examiner noted that the claims file was 
reviewed, and noted that the appellant had been treated since 
2005 for chronic back pain.  X-rays taken pursuant to the 
examination found "chronic pe bony changes involving L4 
vertebral bodies . . . this causes kyphosis and scoliosis  . 
. .."  Diagnosis was degenerative disc disease of the lumbar 
spine.  According to the examiner, the appellant's current 
back disability was not caused by or a result of military 
service.  He explained as follows:

This [person] by his own statements was 
injured before his entrance into 
military service.  He suffered a 
compression fracture of L4 in October 
of 1973, which was healed by the time 
he was examined by the military.  
Therefore his current back condition 
was not caused by or a result of his 
military service.  

He further stated as follows:

The condition/disability current back 
disorder was not permanently aggravated 
by military service.   . . . [This 
person] claims an injury during his 
military service, but none is 
documented.  In the narrative of EPTS 
dated 2/4/1974, it is clearly stated 
that the back injury that pre-dated 
[this person's] military service was 
not aggravated by his military service.  
His private sector medical records 
document two separate on-the-job 
injuries to his low back that occurred 
prior to his original claim for service 
connection for his back which was filed 
in 1992.  Therefore, the back injury 
that pre-dated [this person's] military 
service was not aggravated by his 
military service, but rather it is much 
more likely that the back condition 
that pre-dated his military service was 
aggravated by his on-the-job injuries 
that occurred after his discharge from 
the military.

The record contains no competent medical evidence to the 
contrary.  



Analysis

The appellant had active duty for training, and he is not 
currently service-connected for any disability, so the 
presumptive provisions of 38 C.F.R. §§ 3.304(b), 3.307, and 
3.309 are not for application.  See, e.g., Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991) (holding that 
service connection on a presumptive basis is not available 
where the only service performed is active duty for training 
or inactive duty for training).  Moreover, he did not sustain 
a first time back injury during active duty for training.  In 
that regard the Board notes that while STRs document two 
days' treatment for lumbosacral strain, the appellant 
apparently never claimed during that time that he injured his 
back during service, since the only injury discussed in any 
STR (including the Medical Board report) is the pre-service 
injury.  Moreover, the appellant does not have a current 
diagnosis of back strain; rather, his current back disorder 
is diagnosed as degenerative disc disease of the lumbar 
spine, and competent medical evidence instructs that this 
disorder is not related to service.  In that regard the Board 
notes that while the appellant may be competent to testify as 
to his in-service experiences and symptoms, where, as here, 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(2).  

The Board also finds probative the fact that while the 
appellant was indeed accorded a medical discharge, his 
discharge was based on the fact that he failed to meet 
enlistment standards as opposed to some incident of his 
service.  He did not report the pre-existing back injury and 
shortly after active duty for training commenced, he 
complained of back pain.  In addition, while STRs show that 
the appellant received two days' treatment for lumbosacral 
strain, there is no medical evidence of any permanent 
worsening of his pre-service "irregular healed fracture of 
L4", and no medical evidence of any treatment whatsoever 
apart from the two days in January.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (holding that the Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment).  The 
appellant's current reports of a running injury in service 
are contradicted by the STRs which only reference the pre-
service injury.  However, even if he did injure himself while 
running, the competent medical evidence of record does not 
show that the pre-existing condition increased in severity as 
a result of service.

The appellant further states that he underwent back surgery 
in 1974; however, diagnostic testing (including x-rays and 
bone scans) conducted after 1974 do not bear this out.  
Indeed, the first evidence of back surgery stems from 
treatment records dated in 1987, which refer to a 1983 back 
fusion.  In any event, the 2008 examiner avers that the 
appellant's current back disorder was not incurred in or 
aggravated during his period of active duty for training; and 
the Board finds this opinion, which was based on a personal 
examination of the appellant and review of the claims file, 
and which included a detailed rationale for the examiner's 
opinion, to be highly probative evidence against the 
appellant's claim.  

Accordingly, as the record contains no medical evidence of a 
new back injury during service and no medical evidence of 
permanent worsening of the appellant's pre-service back 
disorder in STRs; and as the record contains highly probative 
medical evidence which instructs that a current back disorder 
was NOT incurred or aggravated during service, service 
connection for a back disorder must be denied.  38 C.F.R. § 
3.303.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b)38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This notice was provided 
by the RO by way of a March 2006 letter.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The appellant was provided this 
notice by way of a letter dated in July 2006.  To the extent 
there was any error in the way the notice was provided, such 
error is harmless as the Board has herein denied service 
connection and no rating or effective date will be assigned.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
examinations were provided and the appellant's service 
treatment records, as well as private treatment records and 
SSA records  have been obtained.  There is no indication that 
there are any available outstanding records that should be 
obtained.  Accordingly, VA's duty to assist has been 
satisfied.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disorder is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


